DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 July 2021 has been entered.
 Response to Arguments
The response is provided in regards to the Claims filed 7/16/2021 and Remarks filed 06/28/2021.
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. The present claim amendments are sufficient in overcoming the 35 USC 112 rejection of the Final Office Action dated 07/16/2021; however, the present claim amendments have introduced further 35 USC 112 issues. Therefore, the present claims are rejected under 35 USC 112. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Applicant’s arguments with respect to the previous prior art combination in view of the record have been considered but are moot because the new grounds of rejection does not rely on Graf Plessens for any teachings or matter specifically challenged in the argument. Examiner has introduced the Maekawa reference to cure the deficiencies of the prior art combination of the record. See the detailed rejection below.
Therefore, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the bounds of the claim are unclear. In particular, the limitation of “wherein the computer system is further structured to calculate the costs based at least in part on cumulative weights of” renders the claim unclear because it is unclear what the cumulative weights are directed to. It could be the cumulative weights of a plurality of costs, or it could be a cumulative weight of the edges of the route. The bounds of the claim are unclear because it is unclear what cumulative weights the claim is referring to. 
For the sake of compact prosecution, claim is being interpreted as though it recites “wherein the computer system is further structured to calculate the costs based at least in part on cumulative weights of at least two of the plurality of graph edges.”
Accordingly, claim 15 is rejected under 35 USC 112(b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2, 4-9, 11-13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 12, and 19, the claims introduce new matter into the disclosure. In particular, the limitation of “calculating costs associated with the assignment of the machines, including a time cost of the assignment of a first one of the machines using the determined at least one of the plurality of different travel routes based on a forward direction travel time indicated by the forward direction weight attribute and a reverse direction travel time indicated by the reverse direction weight attribute” introduces new matter into the disclosure. This limitation is deemed new matter because the original disclosure does not comprise language, whether expressly, implicitly, or inherently, that clearly describes how this function is achieved. The original disclosure does not contain adequate written description of calculating costs including a time cost as it relates to a reverse direction travel time or reverse direction weight attribute. There is a lack of adequate written description of the time cost associated with the forward and reverse weight attribute within the original specification. The specification, in particular paragraphs [0024, 0025], merely disclose a “reverse directed route edge” that represents the route edge direction for the data model. There is a lack of adequate written description to clearly connect the forward or reverse weight attributes to the calculation of the time cost. The claim introduces new matter into the disclosure because of this lack of written description disclosing how to calculate a time cost based on the forward and reverse direction travel time indicated by weight attributes. As can be seen above, the disclosure describes calculating costs and weight attributes; however, there is no description, whether expressly, 
Dependent claims 2, 4-9, 11, 13, 15-18, and 20 are rejected due to dependency on rejected base claims 1, 12, and 19. 
Therefore, claims 1-2, 4-9, 11-13, 15-20 are rejected under 35 USC 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US 20070027612 A1) in view of Maekawa et al. (US 20100076640 A1) in view of Lehtinen et al. (US 20170247860 A1).

Regarding claim 1, Barfoot teaches a method of operating an underground mining system comprising (Fig. 9): populating a data model (paragraph [0131] teaches generating a directed graph representation (i.e. data model)),
for use in managing operations of a fleet of at least two autonomous machines each having a loader bucket (paragraph [0137] teaches the directed graph representation is used to optimize the route plans for the group of vehicles (i.e. managing operations of a fleet), wherein paragraph [0144] the vehicles are autonomous, wherein paragraph [0135] the vehicle is a load-haul-dump machine (see Fig. 5 for bucket on vehicle “505”)),
with production plan data for a panel at an underground mine (paragraph [0137] teaches the optimization of vehicle route plans in the passageway is facilitated by the directed graph representation; Figs. 6-9 represent the mine in a panel formation),
the production plan data defining a plurality of target destinations associated with the panel (paragraph [0135] teaches having a number of goal points (i.e. target destinations) in the passageway of the mine (i.e. associated with the panel); Figs. 6-9 represent the mine passageway in a panel formation; paragraph [0135] teaches a sequence of goal points (i.e. target destinations) with start and end points representing points to load the material and dump the material),
populating the data model with graph data for a plurality of different travel routes (paragraph [0135] teaches having a number of goal points (i.e. target destinations) in the passageway of the mine (i.e. associated with the panel); Figs. 6-9 represent the mine passageway in a panel formation; paragraph [0135] teaches a sequence of goal points (i.e. target destinations) with start and end points representing points to load the material (i.e. material draw point) and dump the material (i.e. material delivery point)),
the graph data defining a plurality of graph nodes (paragraph [0082] teaches the directed graph representation has a plurality of nodes and edges),
and a plurality of graph edges… ([0082] teaches the directed graph representation has a plurality of nodes and edges);
determining, on a computer system having at least one data processor (paragraph [0038] teaches a system with a microprocessor), a machine readable storage medium (paragraph [0038] teaches a microprocessor memory storage), and a transmitter (paragraph [0045] teaches a communications system infrastructure with wireless network antennas), 
a plurality of different travel routes based on the graph data (paragraph [0066] teaches generating routes for multiple vehicles using the node-edge graph representation of the mine, and wherein multiple route plans are determine for each vehicle; see also: [0137]), 
for assignment of the machines to at least one of the target destinations associated with the panel (paragraph [0066] teaches generating routes for multiple vehicles using the node-edge graph representation of the mine, and wherein multiple route plans are determine for each vehicle to go from a i.e. target destination), and wherein Figs. 6-9 represent the mine in a panel formation), 
each of the plurality of different travel routes extending through different subsets of passageways in the underground mine from different starting locations of the machines… (paragraphs [0053-0055] teach each vehicle is going along a specific path, wherein the vehicles each have a position and orientation relative to one another in order to track the multiple vehicles in the passageway environment, wherein Fig. 9 and paragraph [0066] the vehicles have a number of start and end configurations);
transmitting assignment data from the transmitter to the data and control signal receiver of (paragraph [0054] teaches the goal state, such as the end position, is supplied to the vehicle by an external supervisory control software by a dispatching system, wherein paragraph [0018] teaches managing routes for autonomous vehicles, wherein paragraph [0054] the start and end points of the vehicle path are high-level goal states for each vehicle (i.e. target destination); see also: [0136]),
transmitting a dispatching control signal from the transmitter to the receiver of the first one of the machines (paragraph [0018] teaches managing routes for autonomous vehicles, wherein paragraph [0054] teaches the goal state, such as the end position, is supplied to the vehicle by an external supervisory control software by a dispatching system, wherein paragraph [0066] the route planes are generated to take each vehicle from its start configuration to end configuration in an optimal manner; see also: [0136]), 
dispatching the first one of the machines according to a navigation plan that is based upon the one of the plurality of different travel routes (paragraph [0018] teaches managing routes for autonomous vehicles, wherein paragraph [0054] teaches the goal state, such as the end position, is supplied to the vehicle by an external supervisory control software by a dispatching system, wherein ;
autonomously navigating the first one of the machines to the respective target destination using the on-board electronic controls of the first one of the machines (paragraph [0066] the route planes are generated to take each vehicle from its start configuration to end configuration in an optimal manner, paragraph [0054] teaches the goal states, such as the start position and end position (i.e. target destination), are supplied to the vehicle by an external supervisory control software by a dispatching system, wherein paragraph [0130] the vehicles visit the goal states of the generated route; see also: [0136]).
However, Barfoot does not explicitly teach on-board electronic controls for power, propulsion, and steering of the machine; and a plurality of graph edges including a graph edge associated with a forward direction weight attribute for forward travel of a machine between physical locations in the mine of two of the plurality of graph nodes and a reverse direction weight attribute for reverse travel of a machine between the physical locations in the mine of the two of the plurality of graph nodes; each of the plurality of different travel routes… having weights based on graph edges of the respective travel routes, and at least one of the plurality of different travel routes is determined based on the graph edge associated with the forward direction weight attribute for forward direction travel of a machine and the reverse direction weight attribute for reverse direction travel of a machine; calculating costs associated with the assignment of the machines, including a time cost of the assignment of a first one of the machines using the determined at least one of the plurality of different travel routes based on a forward direction travel time indicated by the forward direction weight attribute and a reverse direction travel time indicated by the reverse direction weight attribute; comparing the calculated costs; transmitting assignment data…, based at least in part on the comparison of the costs; operating the first one of the machines non-autonomously at the respective target destination, via remote operator control, to load material using the loader bucket of the first one of the machines; and autonomously navigating the first one of the machines from the respective target destination to a material delivery point after the operating of the first one of the machines non-autonomously at the respective target destination.
From the same or similar field of endeavor, Maekawa teaches on-board electronic controls for power, propulsion, and steering of the machine ([0131] teaches the vehicles is an unmanned vehicle that can control its travel direction, wherein Fig. 3 and [0134] teach the unmanned vehicle has a driving mechanism, steering mechanism, and travel route memory; see also: [0004, 0125-0128]);  
and a plurality of graph edges including a graph edge associated with a forward direction weight attribute for forward travel of a machine between physical locations in the mine of two of the plurality of graph nodes and a reverse direction weight attribute for reverse travel of a machine between the physical locations in the mine of the two of the plurality of graph nodes (Fig. 7 and [0359] teach generating visibility graphs for the route elements including edges, starting points, and ending points, wherein Fig. 19 and [0215-0220] teach a plurality of edges used in the search for optimum route candidates, wherein [0222-0225] teach the route between the starting point and end point (i.e. the plurality of graph nodes) is produced by minimizing the total distance in a combination of route edges, wherein the edges are weighted using distance, wherein [0306-0308] teach the route length cost is evaluated based on weighting the forward travel time and forward travel route length combined with the reverse travel time cost and reverse travel route length, and wherein [0004-0008] teach the unmanned vehicles drive in quarrying sites and mines, wherein these sites have loading sites, dumping sites, and more; see also: [0015, 0160, 0189, 0208-0211, 0238, 0360]); 
each of the plurality of different travel routes… having weights based on graph edges of the respective travel routes ([0223-0227] teach generating a route by evaluating a plurality of potential routes using a weighted combination of edges in which the optimal route is one with a minimized total distance, wherein the optimum combination of candidate edges for the unmanned vehicle is determined, as well as in Figs. 25a-25b and [0250-0254] teach there are a plurality of routes, which are adjusted based on weighting constraints related to the required turning radius of the vehicle, as well as in [0290-0292] teach generating routes based on the weighting constraints related to route length, steering, turning radius, , 
and at least one of the plurality of different travel routes is determined based on the graph edge associated with the forward direction weight attribute for forward direction travel of a machine and the reverse direction weight attribute for reverse direction travel of a machine ([0222-0225] teaches the route between the starting point and end point is produced by minimizing the total distance in a combination of route edges, wherein the edges are weighted using distance, wherein [0306-0308] teach the route length cost is evaluated based on weighting the forward travel time and forward travel route length combined with the reverse travel time cost and reverse travel route length, as well as in [0277] teaches the unmanned vehicle may discharge soil and then reverse its traveling state, wherein a single or multiple switchback points can be provided, wherein [0280-0287] teach a switchback is deemed necessary when a vehicle starts their moving direction in reverse and the moving direction when reaching the end point is forward, or vice versa; see also: Figs. 7 & 19, [0131-0132, 0347-0349, 0437-0446]); 
calculating costs associated with the assignment of the machines ([0033] teaches generating a travel route by minimizing the costs caused by travel of unmanned vehicles including shortening the time required for travel, reducing traveling cost, as well as [0152-0155] teach utilizing Dijkstra’s algorithm to produce routes based on the cost function value of the cost elements, wherein these elements include curvature of the travel route and rate of change of the steering angle, as well as in [0279-0280] teach cost functions are defined for determining the switchback point along a route, and a calculation is performed to minimize the cost function value to thereby optimize the travel route; see also: Figs. 7 & 19, [0290-0292, 0405-0409]), 
including a time cost of the assignment of a first one of the machines using the determined at least one of the plurality of different travel routes based on a forward direction travel time indicated by the forward direction weight attribute and a reverse direction travel time indicated by the reverse direction weight attribute ([0306-0308] teach the route length cost is evaluated based on weighting the forward travel time and forward travel route length combined with the reverse travel time ;
comparing the calculated costs ([0405-0409] teach evaluating the routes based on the cost function value obtained before the insertion of the switchback points and after, wherein if it is determined that the result of the comparison that the route cost after the insertion of the switchback points is lower than the route cost before the insertion, then the route generation is determined to be successful with the addition of the switchback points, as well as in [0431] teaches comparing the cost function of the two routes, one with and one without the switchback point, wherein it is determined that the switchback is necessary if the cost function value is lower with the switch back point; see also: Figs. 7 & 19, [0131-0132, 0347-0349, 0437-0446]); 
transmitting assignment data… based at least in part on the comparison of the costs ([0140-0142] teach transmitting the travel route to the unmanned vehicle, wherein [0143-0144] teach the data on the travel route is transmitted to the unmanned vehicle and the vehicle begins various steering and driving commands, and wherein [0153] teaches the travel route is generated such that the vehicle constraints are satisfied and the cost value function is minimized, wherein the cost function includes such considerations as in  [0431] teaches comparing the cost function of the two routes, one with and one without the switchback point, wherein it is determined that the switchback is necessary if the cost function value is lower with the switch back point; see also: Fig. 13, [0405-0409]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barfoot to incorporate the teachings of Maekawa to include on-board electronic controls for power, propulsion, and steering of the machine; and a plurality of graph edges including a graph edge associated with a forward direction weight attribute for forward travel of a machine between physical locations in the mine of two of the plurality of graph nodes and a reverse 
However, the combination of Barfoot and Maekawa does not explicitly teach operating the first one of the machines non-autonomously at the respective target destination, via remote operator control, to load material using the loader bucket of the first one of the machines; and autonomously navigating the first one of the machines from the respective target destination to a material delivery point after the operating of the first one of the machines non-autonomously at the respective target destination.
From the same or similar field of endeavor, Lehtinen teaches operating the first one of the machines non-autonomously at the respective target destination, via remote operator control, to load material using the loader bucket of the first one of the machines (paragraph [0002] teaches an unmanned mining vehicle that may be remote controlled from an operator from a control station, wherein paragraph [0052] teaches the mining vehicle may be remotely controlled and monitored, as well as be automated to be carried out at least partly autonomously, wherein paragraph [0074] teaches the system ; 
and autonomously navigating the first one of the machines from the respective target destination to a material delivery point after the operating of the first one of the machines non-autonomously at the respective target destination (paragraph [0002] teaches an unmanned mining vehicle that may be remote controlled from an operator from a control station, wherein the unmanned vehicle can automatically operate when it drives along a desired route, wherein paragraph [0065] once the machines is loaded and the bucket is full, the control unit may instruct the work machine to drive to the discharge location (i.e. material delivery point); see also: [0042, 0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot and Maekawa to incorporate the teachings of Lehtinen to include operating the first one of the machines non-autonomously at the respective target destination, via remote operator control, to load material using the loader bucket of the first one of the machines; and autonomously navigating the first one of the machines from the respective target destination to a material delivery point after the operating of the first one of the machines non-autonomously at the respective target destination. One would be motivated to do so in order to improving the efficiency of loading a bucket of a work machine (Lehtinen, [0004]). By incorporating the teachings of Lehtinen into the invention of Barfoot, one would improve the loading efficiency by controlling the air pressure and power of the engine (Lehtinen, [0087]).
Regarding claims 12 and 19, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 12, Barfoot teaches a fleet of at least two loader machines each including a loader bucket (paragraph [0144] teaches a traffic management system controlling multiple autonomous vehicles, such as load-haul-dump machines, in a underground mine, wherein paragraphs [0138-0139] the vehicles are equipped with a position and orientation system to control them along the route), a computer system structured to communicate with each of the loader machines (paragraph [0026] teaches a wireless communication system connected to the vehicles), and including a machine readable storage medium storing a data model for use in managing operations of the fleet of at least two loader machines (paragraph [0099] teaches the maps of the passageways are stored on a mass storage device accessible by the system’s processor (i.e. machine readable storage medium), which in paragraph [0131] these maps are used to produce a directed graph representation of the passageway (i.e. data model)). Regarding claim 19, Barfoot teaches autonomously navigate within an underground mine, the underground mining system comprising: a computer system including a machine readable storage medium storing a data model (paragraph [0037] teaches storing the globally consistent map in the microprocessor memory), a transmitter (paragraph [0045] teaches a communications system infrastructure with wireless network antennas), and at least one data processor in communication with the transmitter and the machine readable storage medium (paragraph [0038] teaches a microprocessor with microprocessor memory storage). Therefore, the rejection of claim 1 as being unpatentable over Barfoot in view of Maekawa in view of Lehtinen renders claims 12 and 19 obvious.

Regarding claim 2, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach wherein the calculating of costs includes calculating costs based at least in part upon a cumulative weight of a portion of the plurality of graph edges.
From the same or similar field of endeavor, Maekawa further teaches wherein the calculating of costs includes calculating costs based at least in part upon a cumulative weight of a portion of the plurality of graph edges ([0223-0227] teach generating a route by evaluating a plurality of potential routes using a weighted combination of edges in which the optimal route is one with a minimized total distance, wherein the optimum combination of candidate edges for the unmanned vehicle is determined, as well as in [0306-0308] teach the route length cost is evaluated based on weighting the forward travel time and forward travel route length combined with the reverse travel time cost and reverse travel route .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the further teachings of wherein the calculating of costs includes calculating costs based at least in part upon a cumulative weight of a portion of the plurality of graph edges. One would have been motivated to do so in order to improve productivity by utilizing unmanned vehicles at mining sites, which avoids worker fatigue or potential accidents (Maekawa, [0004]). By incorporating Barfoot into Maekawa, one would have been able to optimize the travel route by minimizing the cost function for the switchback point (Maekawa, [0279-0280]).

Regarding claim 4, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach wherein the calculating of costs further includes calculating the costs by way of Dijkstra's single source shortest path (SSSP) algorithm.
From the same or similar field of endeavor, Maekawa further teaches wherein the calculating of costs further includes calculating the costs by way of Dijkstra's single source shortest path (SSSP) algorithm ([0218-0220] teach the optimum route candidates are searched for using an improved Dijkstra’s algorithm, which calculates the shortest route from starting point to end point while considering cost reduction, as well as in [0227] teaches minimizing the cost function of the cost elements included in the travel route, as well as [0152-0155] teach utilizing Dijkstra’s algorithm to produce routes based on the cost function value of the cost elements, wherein these elements include curvature of the travel route and rate of change of the steering angle; see also: [0218-0221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the further teachings of Maekawa to include wherein the calculating of costs further includes calculating the 

Regarding claim 15, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 12 above.
	However, Barfoot does not explicitly teach wherein the computer system is further structured to calculate the costs based at least in part on cumulative weights of.
	From the same or similar field of endeavor, Maekawa further teaches wherein the computer system is further structured to calculate the costs based at least in part on cumulative weights of ([0223-0227] teach generating a route by evaluating a plurality of potential routes using a weighted combination of edges in which the optimal route is one with a minimized total distance, wherein the optimum combination of candidate edges for the unmanned vehicle is determined, as well as in [0306-0308] teach the route length cost is evaluated based on weighting the forward travel time and forward travel route length combined with the reverse travel time cost and reverse travel route length, wherein [0289-0292] teach calculating the cost of a route using the cost function including switchback points; see also: Figs. 7 & 19, [0131-0132, 0347-0349, 0405-0409, 0437-0446]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the further teachings of Maekawa to include wherein the computer system is further structured to calculate the costs based at least in part on cumulative weights of. One would have been motivated to do so in order to improve productivity by utilizing unmanned vehicles at mining sites, which avoids worker fatigue or potential accidents (Maekawa, [0004]). By incorporating Barfoot into Maekawa, one would have been .

Claims 5, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US 20070027612 A1) in view of Maekawa et al. (US 20100076640 A1) in view of Lehtinen et al. (US 20170247860 A1) and further in view of Gipps et al. (US 20060020431 A1).

Regarding claim 5, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach further comprising calculating a cost associated with assigning the first one of the machines to a second one of the target destinations.
	From the same or similar field of endeavor, Gipps teaches further comprising calculating a cost associated with assigning the first one of the machines to a second one of the target destinations (paragraph [0036] teaches displaying the cost for earthworks for different paths, wherein paragraph [0021] the earthworks rules are based on the dump site of material for vehicles, wherein paragraphs [0202-0203] teaches calculating a cost of extraction for each of end point 3304 (i.e. second target destination); Examiner’s Note: In order for there to be multiple end points, there must be at least a second target destination in the form of an end point.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Gipps to include further comprising calculating a cost associated with assigning the first one of the machines to a second one of the target destinations.  One would have been motivated to do so in order to calculate the profitability for a plurality of mining routes in order to switch to a more profitable ore location (Gipps, [0203]).

Regarding claim 11, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach wherein the calculating of costs further includes calculating a cost for extraction at one of the target destinations that includes a material draw point.
	From the same or similar field of endeavor, Gipps teaches wherein the calculating of costs further includes calculating a cost for extraction at one of the target destinations that includes a material draw point (paragraph [0036] teaches displaying the cost for earthworks for different paths, wherein paragraphs [0202-0203] teaches calculating a cost of extraction for each of end point 3304 (i.e. cost for extraction), which include material extraction points, as well as in [0198-0201] teach scheduling mineral extraction of the plurality of ore sites in order to calculate profit considering the exchange value of ore and the extraction value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Gipps to include wherein the calculating of costs further includes calculating a cost for extraction at one of the target destinations that includes a material draw point. One would have been motivated to do so in order to calculate the profitability for a plurality of mining routes in order to switch to a more profitable ore location (Gipps, [0203]).

Regarding claim 13, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 12 above.
	However, Barfoot does not explicitly teach wherein the computer system is further structured to calculate a cost associated with assigning the first one of the loader machines to a second one of the plurality of target destinations.
From the same or similar field of endeavor, Gipps teaches wherein the computer system is further structured to calculate a cost associated with assigning the first one of the loader machines to a second one of the plurality of target destinations (paragraph [0036] teaches displaying the cost for earthworks for different paths, wherein paragraph [0021] the earthworks rules are based on the dump site of material for vehicles, wherein paragraphs [0202-0203] teaches calculating a cost of extraction for each of end point 3304 (i.e. second target destination); see also: [0198-0201]; Examiner’s Note: In order for there to be multiple end points, there must be at least a second target destination in the form of an end point.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Gipps to include wherein the computer system is further structured to calculate a cost associated with assigning the first one of the loader machines to a second one of the plurality of target destinations. One would have been motivated to do so in order to calculate the profitability for a plurality of mining routes in order to switch to a more profitable ore location (Gipps, [0203]).

Regarding claim 20, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach wherein the computer system is further structured to calculate the costs based on costs for extraction at material draw points and costs for delivery at a material delivery point.
From the same or similar field of endeavor, Gipps teaches wherein the computer system is further structured to calculate the costs based on costs for extraction at material draw points and costs for delivery at a material delivery point (paragraph [0036] teaches displaying the cost for earthworks for different paths, wherein paragraph [0021] the earthworks rules are based on the dump site of material (i.e. material delivery point), wherein paragraphs [0202-0203] teaches calculating a cost of extraction for each of end point 3302 (i.e. material draw point), as well as in [0198-0201] teach scheduling mineral extraction of the plurality of ore sites in order to calculate profit considering the exchange value of ore and the extraction value).
 wherein the computer system is further structured to calculate the costs based on costs for extraction at material draw points and costs for delivery at a material delivery point. One would have been motivated to do so in order to calculate the profitability for a plurality of mining routes in order to switch to a more profitable ore location (Gipps, [0203]).

Claims 6, 8, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US 20070027612 A1) in view of Maekawa et al. (US 20100076640 A1) in view of Lehtinen et al. (US 20170247860 A1) and further in view of Cerecke et al. (US 20120158299 A1).  

Regarding claim 6, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
However, Barfoot does not explicitly teach wherein one of the calculated costs is based in part on an expected delay time in availability of a material delivery point.
From the same or similar field of endeavor, Cerecke teaches wherein one of the calculated costs is based in part on an expected delay time in availability of a material delivery point (paragraph [0182] teaches calculating multiple routes with multiple costs, wherein paragraph [0175] teaches apply a waiting factor (i.e. expected delay time) associated with each of the cost values for the edges of a route for reaching a particular destination, such as in paragraph [0147] the routes are for delivery (i.e. material delivery point); see also: [0049, 0147]).
  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Cerecke to include wherein one of the calculated costs is based in part on an expected delay time in availability of a material delivery point. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Regarding claim 8, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach the populating of the data model with graph data further includes populating the data model with graph data defining a graph edge having at least one dynamic weight attribute.
	From the same or similar field of endeavor, Cerecke teaches the populating of the data model with graph data further includes populating the data model with graph data defining a graph edge having at least one dynamic weight attribute (paragraphs [0003-0004] teaches a graph of a road network with multi-edge constraints that minimizes the sum of the weights of the path’s edge, wherein paragraph [0147] teaches the weights assigned to the factors are dynamic; see also: [0008-0012, 0060, 0139]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Cerecke to include the populating of the data model with graph data further includes populating the data model with graph data defining a graph edge having at least one dynamic weight attribute. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Regarding claim 16, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 12 above.
However, Barfoot does not explicitly teach wherein the data model is populated with graph data defining a graph edge having at least one dynamic weight attribute.  
From the same or similar field of endeavor, Cerecke teaches wherein the data model is populated with graph data defining a graph edge having at least one dynamic weight attribute (paragraphs [0003-0004] teaches a graph of a road network with multi-edge constraints that minimizes the .
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Cerecke to include wherein the data model is populated with graph data defining a graph edge having at least one dynamic weight attribute. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Regarding claim 17, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 12 above.
	However, Barfoot does not explicitly teach the at least one dynamic weight attribute includes a travel interference weight attribute.
	From the same or similar field of endeavor, Cerecke teaches the at least one dynamic weight attribute includes a travel interference weight attribute (paragraph [0147] teaches the weights assigned to the various factors are dynamic based and modifiable based, wherein paragraph [0132] the various factors include traffic information such as road hazards, closure information, detours and accidents).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Cerecke to include the at least one dynamic weight attribute includes a travel interference weight attribute. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

	Regarding claim 18, the combination of Barfoot, Maekawa, Lehtinen, and Cerecke teach all the limitations of claim 17 above.
 the travel interference weight attribute includes the presence of an exclusion zone in the underground mine or the state of an exclusion zone.
	From the same or similar field of endeavor, Cerecke teaches the travel interference weight attribute includes the state of an exclusion zone (paragraph [0147] teaches the weights assigned to the various factors are dynamic based and modifiable based, wherein paragraph [0132] teaches various road parameters including closure information (i.e. exclusion zone)).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Maekawa, Lehtinen, and Cerecke to incorporate the additional teachings of Cerecke to include the travel interference weight attribute includes the state of an exclusion zone. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US 20070027612 A1) in view of Maekawa et al. (US 20100076640 A1) in view of Lehtinen et al. (US 20170247860 A1) in view of Cerecke et al. (US 20120158299 A1) and further in view of and further in view of Kodama et al. (US 20160232622 A1).

Regarding claim 7, the combination of Barfoot, Maekawa, Lehtinen, and Cerecke teach all the limitations of claim 6 above.
	However, Barfoot does not explicitly teach the delay time is a delay time in availability of an ore pass.
	From the same or similar field of endeavor, Kodama teaches the delay time is a delay time in availability of an ore pass (paragraph [0209] teaches minimizing the standby time (i.e. delay time) at an ore pass when the machine is waiting to discharge the ore).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa Lehtinen, and Cerecke to incorporate 

	Regarding claim 9, the combination of Barfoot, Maekawa, Lehtinen, Cerecke, and Kodama teach all the limitations of claim 7 above.
	However, Barfoot does not explicitly teach the at least one dynamic weight attribute includes a travel interference weight attribute.
	From the same or similar field of endeavor, Cerecke teaches the at least one dynamic weight attribute includes a travel interference weight attribute (paragraph [0147] teaches the weights assigned to the various factors are dynamic based and modifiable based, wherein paragraph [0132] the various factors include traffic information such as road hazards, closure information, detours and accidents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, Lehtinen, Cerecke, and Kodama to incorporate the teachings of Cerecke to include the at least one dynamic weight attribute includes a travel interference weight attribute. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osagawa et al. (US 20130325208 A1) discloses an unmanned vehicle that has a travelling direction that changes from forward travel direction to reverse travel direction before and after the switchback point
Bunderson et al. (US 20170308091 A1) teaches determining an efficient path for a farming vehicle including evaluating a cost of the path, a time to complete the path, fuel 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683